MEMORANDUM **
Miguel Rodrigo Leon-Orellana, a native and citizen of Guatemala, petitions pro se for review of the Board of Immigration Appeals’ order dismissing his appeal from an immigration judge’s decision denying *711his motion to reopen removal proceedings conducted in absentia. We have jurisdiction pursuant to 8 U.S.C. § 1252. Reviewing for abuse of discretion, Celis-Castellano v. Ashcroft, 298 F.3d 888, 890-91 (9th Cir.2002), we deny the petition for review.
The agency did not abuse its discretion in denying Leon-Orellana’s motion to reopen because the evidence he submitted was insufficient to establish “exceptional circumstances.” See id. at 892. We do not agree that the denial of the motion to reopen will lead to the “unconscionable result” of the removal of an individual with an obviously valid claim for relief. Cf. Singh v. INS, 295 F.3d 1037, 1040 (9th Cir.2002).
Leon-Orellana’s contention that the denial of his motion to reopen violated due process therefore fails. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir.2000) (requiring error for due process violation).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.